UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-2294



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

             versus


LUTHER BARTRUG,

                                               Defendant - Appellant,


             and


SANDRA B. BARTRUG; PAHTRICK HERRY; ANGELA A.
SAXON,

                                                           Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-95-769)


Submitted:    April 28, 2005                    Decided:   May 3, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Luther Bartrug, Appellant Pro Se. Patricia McDonald Bowman, Thomas
J. Clark, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.;
Robert P. McIntosh, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Luther Bartrug appeals from the district court’s orders

granting the motion of the Internal Revenue Service and amending

the order of sale of his property, enjoining him from filing any

further pleading in the case other than a notice of appeal, and

denying his motions for reconsideration of those orders.              We have

reviewed   the   record   and   find   no   abuse   of   discretion    and   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.       See United States v. Bartrug, No. CA-95-769

(E.D. Va. Aug. 19, Aug. 24, Sept. 10, & Oct. 14, 2004).                      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                   - 3 -